 



EXHIBIT 10.29

Director Compensation

      During the fourth quarter of 2004 and January of 2005, the Board of
Directors of Midwest Banc Holdings, Inc. or its subsidiary, Midwest Bank and
Trust Company, established directors fees for 2005 for non-officer directors as
follows:

              Midwest Banc Holdings, Inc.   Midwest Bank and Trust Company
Board Meetings:
  $1,000 per meeting attended   $1,000 per meeting attended
 
       
Committee Meetings:
  $750 per meeting attended for Audit
Committee members   $500 per meeting attended
for Loan Committee members
 
       

  $500 per meeting attended for
Corporate Governance Committee
members   $300 per quarter for Risk
Management members
 
       

  $500 per meeting attended for
Compensation Committee members    
 
       

  $500 per meeting attended for
Nominating Committee members    
 
       
Annual Retainer:
  $15,000 for Board   $4,000 for Board
 
       

  $18,000 for Audit Committee Chairman    

